DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,295,797. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 8, 9, 13 and 16-18 are anticipated by claims 1, 2, 6, 13, 16 and 17 of the patent and claims 2-4, 6. 7, 10-12, 14, 15, 19 and 20 would have been obvious over claims 13, 15 and 19 of the patent. 
Regarding claim 1: Claim 1 of the patent recites a method, comprising:
activating a memory cell during a first phase of an access operation cycle (claim 1, lines 2-3);
writing a first state or a second state to the memory cell during the first phase of the access operation cycle (claim 1, lines 4-5);
maintaining the first state or the second state at the memory cell during a second phase of the access operation cycle after the first phase of the access operation cycle (claim 1, lines 6-9); and
precharging the memory cell during a third phase of the access operation cycle after the second phase of the access operation cycle (claim 1, lines 21-23).
Regarding claims 2-4: It would have been obvious to one of ordinary skill in the art to recognize that the apparatus of claims 13 and 19 of the patent are used to perform the method of claims 2-4 of the instant application.
Regarding claim 5: Claim 2 of the patent recites the method of claim 1, further comprising:
randomly selecting the first state or the second state for writing the first state or the second state to the memory cell during the first phase of the access operation cycle.
Regarding claims 6 and 7: It would have been obvious to one of ordinary skill in the art to recognize that claim 15 of the patent recites the apparatus to perform the method of claim 1, further comprising: receiving an indication to write the first state or the second state to the memory cell during the first phase of the access operation cycle, wherein selecting the first state or the second state is based at least in part on receiving the indication. wherein selecting the first state or the second state comprises: determining whether to select the first state or the second state.
Regarding claim 8: Claim 6 of the patent recites the method of claim 1, wherein the memory cell comprises a ferroelectric capacitor for storing a charge corresponding to one or both of the first state or the second state.
Regarding claim 9: Claim 13 of the patent recites an apparatus, comprising:
a memory array comprising a plurality of memory cells (claim 12, line 2); and
a controller coupled with the memory array (claim 13, line 4) and operable to cause the apparatus to:
activate a memory cell of the plurality of memory cells during a first phase of an access operation cycle (claim 13, lines 6-7);
write a first state or a second state to the memory cell during the first phase of the access operation cycle (claim 13, lines 8-9);
maintain the first state or the second state at the memory cell during a second phase of the access operation cycle after the first phase of the access operation cycle (claim 13, lines 10-13); and
precharge the memory cell during a third phase of the access operation cycle after the second phase of the access operation cycle (claim 13, lines 25-27).
Regarding claims 10-12, 14 and 15: It would have been obvious to one of ordinary skill in the art to recognize that the apparatus of claims 10-12, 14 and 15 of the instant application and the apparatus of claim 13 of the patent are identical in structure; therefore, the differences between claims 10-12, 14-15 and claim 13 are only functional limitations.
Regarding claim 13: Claim 16 of the patent recites the apparatus of claim 9, wherein the controller is further operable to cause the apparatus to:
randomly select the first state or the second state for writing the first state or the second state to the memory cell during the first phase of the access operation cycle.
Regarding claim 16: Claim 17 of the patent recites the apparatus of claim 9, wherein each memory cell of the plurality of memory cells comprises a ferroelectric capacitor configured to store a charge corresponding to the first state or the second state.
Regarding claim 17: Claim 1 of the patent recites a method, comprising:
activating a memory cell (claim 1, line 2);
writing a first state or a second state to the memory cell after activating the memory cell (claim 1, line 2, the memory cell must be activated before writing data);
maintaining, for a duration, the first state or the second state at the memory cell after writing the first state or the second state to the memory cell (claim 1, lines 6-9); and
precharging the memory cell after maintaining the first state or the second state after the duration (claim 1, lines 21-23).
Regarding claim 18: Claim 1 of the patent recites the method of claim 17, further comprising:
writing the second state to the memory cell after the duration and before precharging the memory cell (lines 10-14).
Regarding claims 19 and 20: It would have been obvious to one of ordinary skill in the art to recognize that the apparatus of claims 13 and 19 of the patent are used to perform the method of claims 19 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827